Citation Nr: 1117934	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-36 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.

This appeal to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's appeal is now under the jurisdiction of the RO in Roanoke, Virginia.  This matter was remanded in August 2009 and in June 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted additional evidence received by the Board in September 2010.  While some of the evidence is duplicative of evidence previously submitted, the Veteran also submitted additional statements and text from medical journals.  In addition, the Veteran submitted additional medical evidence dated in August 2010 and February 2011.  The newly submitted evidence was not accompanied with the Veteran's waiver of initial consideration by the agency of original jurisdiction.  Because the Veteran has not waived the right to initial RO review of the newly submitted evidence, the case must be remanded for due process considerations.  See 38 C.F.R. § 20.1304(c) (201).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

After accomplishing any development deemed appropriate, readjudicate the claims of entitlement to service connection for bilateral knee arthritis and entitlement to a TDIU, in light of any additional evidence added to the record since the last supplemental statement of the case (SSOC) was issued.  If the benefit sought in connection with the appeal remains denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the appropriate time period within which to respond.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the appellant if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


